On September 12,1974 Trial Judge C. Murray Bernhardt filed a recommended decision (reported at 20 CCF para. 83,354), concluding that plaintiff was not entitled to additional compensation for costs incurred as a result of ruptures of dikes holding dredged material. This case came before the court on plaintiff’s request for review by the court of the said recommended decision on plaintiff’s and defendant’s motions for summary judgment, having been submitted to the court without oral argument. Since the court (Davis, Judge Presiding, Skelton and Ktjnzig, Judges') agrees with the recommended decision, on October 30,1975 it affirmed and adopted the same as the 'basis for its judgment in this case, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion, and dismissed the petition.